Appellant was convicted of the offense of theft of cattle and his punishment assessed at confinement in the State Penitentiary for a term of two years. *Page 540 
The record in this case fails to show that any notice of appeal was given and entered upon the minutes of said court. In order to perfect an appeal from a judgment of conviction, it must be made to appear that notice of appeal was given and that the same was entered upon the minutes of the court as required by Article 827, C. C. P.
In the absence of such a showing, this Court is without jurisdiction to hear and determine the matters presented for review. See Long v. State, 3 Tex.Crim. Rep.; Lenox v. State, 55 Tex.Crim. Rep.; Roberts v. State,99 Tex. Crim. 492; Teague v. State, 53 Texas Crim Rep. 503.
It is therefore ordered that the attempted appeal herein be, and the same is, dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.